Judge Harold R. Banke.
Sophy Check appeals his conviction for aggravated assault with a deadly weapon.
The evidence showed that both the victim and the defendant were residing at the home of the victim’s mother-in-law. The victim’s sister-in-law and brother-in-law also lived there. These relatives of the victim were present at the time of the assault, and each testified as a State’s witness.
Check challenges the sufficiency of the evidence to support the verdict because of difficulties which arose during an interpreter’s translation of the victim’s and mother-in-law’s testimony. At certain points in their testimony, these witnesses did not understand the questions as translated by the interpreter. On those occasions, the interpreter and witness would begin to engage in a dialogue with each other. The court would then instruct the translator to interpret the initial response of the witness before engaging the witness in any conversation even if the witness’ response was a question posed to the translator. The questioning of the witness would then continue.
There is no merit in Check’s evidentiary challenge. Notwithstanding the problems which arose in translating parts of these two witnesses’ testimony, additional parts of their testimony and that given by other State’s witnesses showed that after the victim attempted to intercede in an argument between her sister-in-law and the intoxicated defendant, he brandished a handgun, discharged the *752weapon so as to narrowly miss her, and then pointed it at her head and threatened to kill her. The evidence was sufficient to have authorized any rational trier of fact to find the essential elements of the crime of aggravated assault beyond a reasonable doubt. Gray v. State, 213 Ga. App. 507, 509 (1) (445 SE2d 328) (1994).
Decided April 23,1999.
Richard Genirberg, for appellant.
Robert E. Keller, District Attorney, Verda Andrews-Stroud, Assistant District Attorney, for appellee.

Judgment affirmed.


Blackburn, P. J., and Barnes, J., concur.